MEMORANDUM **
Iris Vasquez-Baires, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s decision to summarily dismiss an appeal, see Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir.2005), and we dismiss the petition for review.
Vasquez-Baires does not raise the issue of summary dismissal in her opening brief, and therefore has waived any challenge to the BIA’s order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
We lack jurisdiction to review Vasquez-Baires’ contentions pertaining to the merits of the IJ’s decision because the BIA’s dismissal was only on procedural grounds. See Singh v. Ashcroft, 361 F.3d 1152, 1157 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.